106 F.3d 383
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony JACKSON, Plaintiff-Appellant,v.Ann COWELL, et al., Defendants, Appellees.
No. 96-1813.
United States Court of Appeals, First Circuit.
Jan. 31, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Patti B. Saris, U.S. District Judge ]
Anthony Jackson on brief pro se.
Nancy Ankers White, Special Assistant Attorney General, and Richard C. McFarland, Senior Litigation Attorney, Department of Correction, on brief for appellees.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff brought a civil action under 42 U.S.C. § 1983, alleging that he was transferred to Old Colony Correctional Center ("OCCC") in retaliation for his litigation activities, and that prison officials at OCCC interfered in various ways with his access to the courts.  Following substantial discovery, the magistrate recommended granting defendants' motion for summary judgment.  Plaintiff objected, and the district judge undertook an extensive review.  In a detailed memorandum opinion the court concluded that plaintiff's proof failed to create a genuine issue of fact as to one or more of the elements necessary to sustain each of his claims.


2
Upon a de novo review of the judgment and the issues raised in the parties' briefs, we affirm substantially for the reasons stated in the district court's opinion.  See Loc.  R. 27.1.